DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7-10, 12-17 and 24-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each main sub-edge having a main sub-edge length Lm and each secondary sub-edge having a secondary sub-edge length Ls, which includes half the adjacent corner sub-edge” in Lines 37-39.  It is unclear whether the half the adjacent corner sub edge is 
Claim 25 recites “each of the two pockets” in Line 2.  There is insufficient antecedent basis for this limitation.  Claim 24 recites that there are exactly two flutes, but also that “each of the flutes comprising a pocket” and this does not limit the invention to exactly two pockets.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 10, 12, 13, 15-17, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US Pub. No. 2008/0304925 A1) in view of Shikata (US Patent No. 4,606,248).
(Claims 1, 2, 7, 12) Meyer et al. (“Meyer”) discloses a single-sided three-way indexable cutting insert Figs. 6A-6D) having a positive basic shape (Figs. 6A, 6C) and a material volume VF defined by the amount of material of the cutting insert.  The insert further includes a rake surface (Fig. 6B; ¶ 0042), a base bearing surface (Fig. 6C) located opposite the rake surface, an insert axis (Fig. 6C) extending perpendicular to the base bearing surface and through a center of the insert.  The insert axis defines an upward direction from the base bearing surface towards the rake surface, a downward direction opposite to the upward direction, and an outward direction S/DM or here G/C being 0.621 (¶ 0043).  The reference includes a base circumscribed diameter being smaller than the edge circumscribed diameter (Figs. 6A, 6C).  The edge circumscribed diameter is not explicitly disclosed, but it is a result-effective variable see In re Aller, 220 F.2d at 456 ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  Meyer does not explicitly disclose a volume ratio of the void volume Vs to the material volume VF fulfilling the claimed condition.
Meyer discloses that the trigon shape is isometric, but also states that the shape, and thereby the cutting edge lengths, may be changed based upon operational parameters (¶ 0043).  Because the cutting edge lengths relative to one another are result-effective variables due to their impact on the operation performed, it would have been obvious to one having ordinary skill in the art to provide the insert disclosed in Meyer with a secondary sub-edge to main sub-edge ratio as claimed in order to optimize performance as a function of the operational parameters performed by the cutting insert.  In re Aller, 220 F.2d at 456.
Shikata discloses various cutting insert styles having recesses (7) for material savings and heat reduction (Figs. 1-52); including single-sided cutting inserts (e.g., Figs. 30, 31).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the single-sided insert disclosed in Meyer with recesses as taught by Shikata in order to save material costs while also reducing heat and extending the life of the insert.  While the modified cutting insert does not explicitly discloses the volume ratio of the void volume (Vs) to the material volume (VF) within the ratio claimed, the ratio is a result-effective variable because it impacts insert cost, heat dissipation and strength of the insert.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the modified insert Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 8) This claim seems to be a bit arbitrary as the effective ramp edge length could be arbitrarily set in view of the Meyer reference due to the entire peripheral surface portion is relieved.  That is, the claim does not specifically limit the effective ramp edge length being the same length as the relief surface.  The claim merely states that the ramp edge length is measured adjacent a relieved surface portion.  Thus, the effective ramped edge ength of the secondary sub-edge may be selected within the claimed range.
(Claim 10) Meyer discloses, in a top view parallel to the insert axis, internal angles formed between the main and secondary sub-edges are obtuse (Fig. 6B; B), but not all internal angles are obtuse (Fig. 6B; A; ¶ 0043).  Yet, the internal angles between cutting edges is a result-effective variable because it impacts cutting forces, cutting performance based upon operational parameters and insert life.  Thus, it would have been obvious to one having ordinary skill in the art to provide the insert disclosed in Meyer with all internal angles as claimed in order to optimize performance as a function of the operational parameters performed by the cutting insert.  In re Aller, 220 F.2d at 456.
(Claim 13) Pressing to size and then grinding the seating surface is considered a Product-by-Process limitation.  see MPEP Section 2113.  Meyer discloses the invention having all the structural limitations as set forth above with respect to claim 1, and specifically discloses a device whose components members could have been made by pressing and then grinding the 
(Claim 15) Meyer discloses a relief recess (66) formed under a portion of each secondary sub-edge.
(Claim 16) In the bottom view parallel to the insert axis, the largest spacing between any of the six abutment surfaces and an adjacent cutting edge portion is located adjacent to one of the three main sub-edges (Figs. 6A-6D; ¶ 0043).  That is, the insert is isometric, such that the largest spacing is at the three main sub-edges.
(Claim 17) In the bottom view parallel to the insert axis, a smallest spacing between any of the six side abutment surfaces and an adjacent cutting edge portion is located adjacent to one of the secondary sub-edges (Figs. 6A-6D; ¶ 0043).  That is, the insert is isometric, such that the smallest spacing is at the three secondary sub-edges.
(Claim 31) In the views in Figures 4B, 4D and 5, the cutting inserts are seen as having a cutting edge lying in a single plane.
(Claim 32) The peripheral surface includes an upper sub-surface (64) adjacent the rake surface (63) and further includes an overhanging portion (any portion of surface 66 could be called the overhanging portion relative to surface 64), and a lower subsurface (66) between the upper sub-surface and the base bearing surface (Figs. 6A, 6C).  T7WBD (US) 51891172v1USSN 16/202,288Amendment IRT Final OA mailed 2021-03-17he overhanging portion has a lowermost point at a minimum upper sub-surface height Hu above the base bearing surface (Figs. 6A, 6C).  The minimum upper sub-surface height Hu being measurable parallel to the .
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US Pub. No. 2008/0304925 A1) in view of Shikata (US Patent No. 4,606,248) further in view of Luik (US Patent No. 8,740,509 B2).
Meyer discloses a land of the rake being perpendicular to the insert axis (Fig. 6D) and states that the dimensions of the clearance surfaces (64, 66) “may be selected as desired.”  (¶ 0043).  Yet, the reference does not explicitly disclose the primary clearance (64) being perpendicular to the rake.
Luik discloses a cutting insert having a double clearance (Fig. 7B) like that disclosed in Meyer.  The clearance surfaces are disclosed as ranging from 50 to 90 degrees (Col. 5, Lines 31-33).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the insert disclosed in Meyer with a primary clearance perpendicular to the rake as suggested in Luik in order to provide the increased strength behind the cutting edge while still providing positive clearance in the secondary clearance surface for heat dissipation.  The result would be a clearance angle at each of the main sub-edge and the secondary sub-edge perpendicular to the rake.  The claims merely recite that in a cross-section relative to the secondary sub-edge, a relief angle is formed.  No value is given for the relief angle.
Claims 1, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US Pub. No. 2008/0304925 A1) in view of Riviere (US Patent No. 5,147,158).
Meyer discloses a single-sided three-way indexable cutting insert Figs. 6A-6D) having a positive basic shape (Figs. 6A, 6C) and a material volume VF defined by the amount of material of the cutting insert.  The insert further includes a rake surface (Fig. 6B; ¶ 0042), a base bearing surface (Fig. 6C) located opposite the rake surface, an insert axis (Fig. 6C) extending perpendicular to the base bearing surface and through a center of the insert.  The insert axis defines an upward direction from the base bearing surface towards the rake surface, a downward direction opposite to the upward direction, and an outward direction perpendicular to the upward and downward directions and extending away from the insert axis; a cutting insert height measurable parallel to the insert axis, from the base bearing surface to a highest point of the rake surface (Figs. 6A-6C).  A peripheral surface (64, 66) connects the rake surface and base bearing surface (Fig. 6A).  A cutting edge (68) is formed along an intersection of the peripheral surface S/DM or here G/C being 0.621 (¶ 0043).  The reference includes a base circumscribed diameter being smaller than the edge circumscribed diameter (Figs. 6A, 6C).  The edge circumscribed diameter is not explicitly disclosed, but it is a result-effective variable because it impacts the size of the insert, which impacts the type of operation that can be performed.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide an circumscribed diameter within the claimed range in order to optimize the insert for the operation to be performed.  see In re Aller, 220 F.2d at 456 ("[W]here the general conditions of a claim are F fulfilling the claimed condition.
Meyer discloses that the trigon shape is isometric, but also states that the shape, and thereby the cutting edge lengths, may be changed based upon operational parameters (¶ 0043).  Because the cutting edge lengths relative to one another are result-effective variables due to their impact on the operation performed, it would have been obvious to one having ordinary skill in the art to provide the insert disclosed in Meyer with a secondary sub-edge to main sub-edge ratio as claimed in order to optimize performance as a function of the operational parameters performed by the cutting insert.  In re Aller, 220 F.2d at 456.
Riviere discloses a cutting insert having a recess formed by a step (18, 19, 13b defined by dimensions e, h1).  The number of side abutment surfaces matches the number of cutting edges (Col. 2, Lines 42-45).  The side abutment surfaces (13b) are perpendicular (Fig. 2; Col. 2, Lines 39-41) to the base bearing surface (12).  Except for a portion (13a) of the peripheral surface adjacent each cutting edge, the remainder of the peripheral surface adjacent to the second cutting sub-edge is parallel with the insert axis (Fig. 2; Col. 2, Lines 39-41).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the insert disclosed in Meyer with a recess as taught by Riviere in order to protect the tool body upon breakage (Col. 2, Lines 46-58).  While the modified cutting insert does not explicitly discloses the volume ratio of the void volume (Vs) to the material volume (VF) within the ratio claimed, the ratio is a result-effective variable because it impacts insert cost, heat dissipation and strength of the insert.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the modified insert of Meyer within the ratio range claimed in order to optimize Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Claims 1 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Volokh (US Pub. No. 2013/0142581 A1) in view of Meyer et al. (US Pub. No. 2008/0304925 A1) and Shikata (US Patent No. 4,606,248).
Volokh discloses a single-sided three-way indexable cutting insert (¶ 0031; Figs. 1a, 1b, 3, 7) having a positive basic shape (B) and a material volume VF defined by the amount of material of the cutting insert.  The insert further includes a rake surface (52), a base bearing surface (20) located opposite the rake surface, an insert axis (16) extending perpendicular to the base bearing surface and through a center of the insert.  The insert axis defines an upward direction from the base bearing surface towards the rake surface, a downward direction opposite to the upward direction, and an outward direction perpendicular to the upward and downward directions and extending away from the insert axis; a cutting insert height measurable parallel to the insert axis, from the base bearing surface to a highest point of the rake surface (Fig. 1b).  A peripheral surface connects the rake surface and base bearing surface (Fig. 1b).  A cutting edge (50) is formed along an intersection of the peripheral surface and the rake surface. The cutting edge defining, in a view parallel to the insert axis (16), an imaginary edge circumscribed circle having an edge circumscribed diameter (Fig. la).  A screw hole (Fig. 7) opening out to the rake and base bearing surfaces. The screw hole includes a screw hole bottom at an intersection with the base bearing surface; a screw hole top at an intersection with the rake surface; a void volume Vs calculated as the volume of a void extending from the screw hole bottom to the screw hole see In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  Volokh does not explicitly discloses the claimed ratio range between the hole diameter and the edge inscribed diameter.  The reference also does not explicitly disclose a base circumscribed diameter being smaller than the edge circumscribed 
Meyer discloses an insert thickness diameter ratio of the hole diameter (G) to the edge inscribed circle diameter (C) fulfills the condition Ds/DM or here G/C being 0.621 (I 0043). At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the insert disclosed in Volokh with the insert thickness diameter ratio as taught by Meyer in order to balance fastening strength verses material integrity.
Shikata discloses various cutting insert styles having recesses (7) for material savings and heat reduction (Figs. 1-52); including single-sided cutting inserts (e.g., Figs. 30, 31) having a base circumscribed diameter being smaller than the edge circumscribed diameter (Fig. 31).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the single-sided insert disclosed in Volokh with recesses and a positive clearance shape as taught by Shikata in order to save material costs while also reducing heat and extending the life of the insert.  While the modified cutting insert does not explicitly discloses the volume ratio of the void volume (Vs) to the material volume (VF) within the ratio claimed, the ratio is a result-effective variable because it impacts insert cost, heat dissipation and strength of the insert.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the modified insert of Meyer within the ratio range claimed in order to optimize cost, heat dissipation and insert life.  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller
(Claim 24) Volokh discloses a tool holder including a rear end; a front end; a tool periphery extending from the rear end to the front end; a rotation axis extending through a center of the tool holder, the rotation axis defining a forward direction extending from the rear end to the front end, a rearward direction opposite to the forward direction, an outward direction perpendicular to the rotation axis and directed from the rotation axis to the tool periphery, and an inward direction opposite to the outward direction; a shank portion extending forward of the rear end; and a cutting portion extending forward of the shank portion to the front end, the cutting portion having a tool diameter at the front end and exactly two circumferentially spaced flutes extending rearwardly from at an intersection of the front end and the tool periphery; 5 Response to RR mailed 2020-06-02each of the flutes have a pocket formed at the intersection of the front end and the tool periphery (Figs. 6, 7).  A cutting insert according to claim 1 is mounted in one of the pockets of the tool holder (Fig. 7).  Exactly one of the insert's main sub-edges extends forward of the tool holder; exactly one of the insert's secondary sub-edges extends forward of the tool holder; and exactly one of the insert's secondary sub-edges extends outward of the tool periphery (Fig. 7).


Claims 25, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Volokh (US Pub. No. 2013/0142581 A1) in view of Meyer et al. (US Pub. No. 2008/0304925 A1) and Shikata (US Patent No. 4,606,248) further in view of Morgulis (US Pub. No. 2003/0072625 A1).
 (Claim 25) Each of the two pockets includes a seat abutment surface (64); a threaded pocket hole opening out to the seat abutment surface (Fig. 7); and first, second and third lateral abutment surfaces which are transverse to the seat abutment surface (62; Figs. 6, 7).  Each first lateral abutment surface is located adjacent to the tool periphery and extends in the outward and forward directions; each second lateral abutment surface is closer to the rotation axis than the see In re Aller, 220 F.2d at 456 ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Morgulis discloses recesses between each support wall (44, 48; Fig. 5).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool disclosed in Volokh with recesses as taught by Morgulis in order to provide clearance in the pocket for the corner cutting edges located at the intersection between the pocket walls. 
(Claim 26) As indicated by the insert shape of the main sub-edge relative to the secondary sub-edge, the second and third lateral abutment surfaces, in a plan view of the seat abutment surface, are not parallel to each other (Volokh Fig. 7).
(Claim 30) The third lateral abutment surface is at least partially formed on the support web (Volokh Figs. 6, 7).
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Volokh (US Pub. No. 2013/0142581 A1) in view of Meyer et al. (US Pub. No. 2008/0304925 A1) and Shikata (US Patent No. 4,606,248) and Morgulis (US Pub. No. 2003/0072625 A1) further in view of Luik (EP 1736266 A1).
Volokh discloses a support web that extends between the two pockets (Fig. 7).  The support web has a thin elongated shape (Fig. 7).  A central portion of the support web is planar (Fig. 7).  Yet, Volokh does not explicitly disclose the support web extending to a forwardmost point which is recessed from the front end of the tool holder.  Luik discloses a recessed support web in Figure 2.  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the support web disclosed in Volokh with a recessed portion as suggested by Luik in order to provide additional clearance during axial cutting operations.
Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive.  Applicant argues that one of ordinary skill would not consider modifying the prior art of record to fall within the various claimed ranges based on the number of modifications under an optimization rationale that would need to be completed.  Examiner disagrees.
In each line-of-rejection, optimization rationale is only applied to the circumscribed diameter or size of the insert and the volume ratio.  It is also worth noting that the Shikata reference reduces the amount of material in the primary references such that the suggestion of optimal material required is already within the scope of the prior art relative to the volume ratio.  As there is not excessive optimization of the prior art, Examiner is not of the opinion that impermissible hindsight is present in the Rejection.  Hence, the Rejections in view of Meyer and Volokh are viable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN RUFO/Primary Examiner, Art Unit 3722